Case 1:16-cv-01174-JRS-MPB Document 199-2 Filed 01/07/21 Page 1 of 3 PageID #: 2952




   STATE OF INDIANA              )                       IN THE MARION SUPERIOR COURT
                                 ) SS:                   CIVIL DIVISION 2
   COUNTY OF MARION              )                       CAUSE NO. 49D02-1903-PL-008733


   Richard N. Bell,                         )
          Plaintiff/Judgment Debtor         )
   vs.                                      )            Case No.: 49D02-1903-PL-008733
                                            )
   Vacuforce, LLC                           )
           Defendant/ Judgment Creditor     )                                      FILED
                                                                                    August 31, 2020
                                            )                                    CLERK OF THE COURT
   JP Morgan Chase Bank, National           )                                      MARION COUNTY
   Association,                             )                                                  PH

   a/k/a JP Morgan Chase Bank,              )
           Garnishee Defendant              )
                                            )
   Wells Fargo Advisors Financial Network, )
   LLC                                      )
           Garnishee Defendant              )
                                            )
   Wells Fargo Clearing Services, LLC       )
           Garnishee Defendant              )
                                            )
   Stifel, Nicolaus & Company, Incorporated )
           Garnishee Defendant              )
                                            )
   Rich Bell Enterprises, LLC,              )
           Garnishee Defendant              )
                                            )
   Residential Title Services, Inc.         )
           Garnishee Defendant              )
                                            )
   BMO Harris National Bank                 )
           Garnishee Defendant              )

            ORDER TO PLACE HOLD ON ALL ACCOUNTS FOR RICHARD N. BELL

         The Judgment Creditor owns a judgment obtained in this court against the Plaintiff/Judgment
   Debtor Richard N. Bell (the “Judgment Debtor”) entered on August 21, 2019, for the sum of
   $6,668.52. Plaintiff/Judgment Debtor have not obtained (nor sought) a supersedes bond to obtain a
   stay of execution pursuant to Indiana Trial Rule 62(d).


         The Court finding the Judgment Creditor previously complied with Ind. Code § 28-9-3-4,
   GRANTS the Judgment Creditor’s Motion to Place Hold on Judgment Debtor’s Stifel, Nicolaus &

                                                   Page 1 of 3
Case 1:16-cv-01174-JRS-MPB Document 199-2 Filed 01/07/21 Page 2 of 3 PageID #: 2953




   Company,          Inc.   Accounts. In addition, the hold should also be applied to garnishee defendant

   Residential Title Services, Inc.




             It is   ordered that Garnishee Defendants,                      Stifel,     Nicolaus      & Company, Incorporated and
   Residential Title Services. Inc. continue t0 place a hold 0n any deposit accounts 0r funds in which

   any Judgment Debtor, Richard N. Bell has an                               interest, either individually or jointly             with

   another person 0r entity, 0r as a trustee for himself 0r any entity he owns, including but not

   limited t0 Rich Bell Enterprises,                         LLC.1



   1
       (d)   An adverse claimant         shall    do   all   0f the following:


   (1)   Provide the depository ﬁnancial institution notice of garnishment proceedings, the unpaid amount of the
   judgment, and sufﬁcient identifying information about the judgment defendant to enable the depository ﬁnancial
   institution reasonably to verify the                judgment defendant        as the depositor.



   (2)   Serve 0r cause t0 be served upon the depository ﬁnancial institution an order to answer intenogatories.


   (3) If the      judgment defendant        is   an individual, serve or cause t0 be served upon the depository ﬁnancial
               copy 0f a notice, or an apparently valid order containing a notice, issued by a court that is directed
   institution a
   t0 the judgment defendant (which is t0 be used by the depository ﬁnancial institution to comply With IC 28-9-4-

   2(a)(3)    )   and   that:



               (A) states that the adverse claimant has 0r may have served 0r caused t0 be served upon one (1) 0r more
               depository ﬁnancial institutions notice that may result in the placing 0f a hold 0n deposit accounts
               maintained by the judgment defendant, either individually or jointly With another person, in such
               depository ﬁnancial institutions;


                  (B) states that under federal and state law certain funds are exempt from garnishment, including Social
                  Security, Supplemental Security Income, veterans beneﬁts, and certain disability pension beneﬁts, and
               that there       may be   other exemptions from garnishment under federal 0r state law;


                  (C) states that if the judgment defendant or another person Who maintains a deposit account jointly With
               the   judgment defendant believes that some 0r all of the funds in the deposit account 0n which a hold
               may have been placed          are exempt, such person             is   entitled t0 a   prompt hearing for the purpose 0f
               presenting evidence t0 establish exemptions and seeking removal 0f the hold; and


               (D) has attached to it a preprinted detachable form that may be used by the judgment defendant 0r other
               person maintaining a deposit account jointly with the judgment defendant in requesting the prompt
               hearing speciﬁed in clause (C) and that generally instructs such person as to                       how the form   should be
               used in requesting this hearing.


   (4)   Serve or cause t0 be served upon the depository ﬁnancial institution an apparently valid order issued by a
   court that expressly directs the depository ﬁnancial institution t0 place a hold on a deposit account identiﬁed in
   the order       Whenever the conditions under subdivisions                (1)      through (3) are met.



                                                                           Page 2 0f 3
Case 1:16-cv-01174-JRS-MPB Document 199-2 Filed 01/07/21 Page 3 of 3 PageID #: 2954




             Defendant Vacuforce,         LLC    shall serve this     Order 0n the above Garnishee Defendants.


               August 31, 2020
   Dated:
                                                                  Judge
                                                                                          Magistrate
   Distribution t0     all   parties   by ECF.                                              CD




   (5)   Pay   to the depository ﬁnancial institution   ﬁve    dollars ($5) for each judgment defendant identiﬁed     by the
   adverse claimant under subdivision        (1).   This fee   may not be     assessed as a cost t0 the judgment defendant in the
   action.




                                                                Page 3 of 3
